Case 3:20-cv-00170 Document 2 Filed on 05/20/20 in TXSD Page 1 of 7 4

L201 THE FEDERAL OSTRCT Couar

 

 

SOUTHERN) visions) Shivestpn)

United States Courts
Southern District of Texas
FILED

MAY 20 2020

 

— wid hee Youus
Plait,
Vv

David J. Bradley, Clerk of Court

Civil ACTION 20-

 

J5:20-CV~001ST |

|
|
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MEMORAWOUR SF
 

Case 3:20-cv-00170 Document 2 Filed on 05/20/20 in T

é

XSD_ Page 2 of 7
: ry ‘ ‘en; !

é

       

 

 

 

 

 

 

 

 

 

 

 

 

wt 1 Cv Ow LOW A f/ 2
Alas witiated Cad ing 3-97-2017,
A) Lv LR«. HA le Monte if Available Mans thet LM lates hus Cv baus¢-
Adediaustitdvl Lordicles $2 Lous 4s Hhite is Dossbil ity OF Sone raid
; i e vr c ho
'o¢ , t fos . C
VLU Lit We Fave. Ver 73

 

 

MaNDAANDUM IZ |
 

 

|
Case 3:20-cv-00170 Document 2 Filed on 05/20/20 in TXSD Page 3 of 7 |

Lie the Sept gerevaane yd teiinicar Lhe detnabions ob Pht nsession,
t é
L,

Littheas Lafptuionidale, Ztdanths, dani tesietiass Led I Ct LO.

 

 

 

 

Li a
(anAle critwauce Aegatinuut)
2, Mevan

 

 

 

 

 

 

 

MEMOoaANOUN JI

 
 

Case 3:20-cv-00170 Document 2 Filed on 05/20/20 in TXSD Page 4 of 7

c

  

4 / } ,

 

 

 

 

 

NENORAMDUM tr

 
. ase 3:20-cv-00170 Document 2 Filed on 05/20/20 in TXSD_ Page 5 of 7 |
' é , é I
Ce LYELL E

Ltytiiritlitily PAB BOM, ON) Tl-B01?, Lthedd of Stig castel
Ll her. 1r2 Costas) wrth Mtstonsel KG Pearl Carbetec

, LZ a Ye cn le

 

 

 

 

 

 

¢

Coulnal La’ 12.13, 700)

 

 

¢ (
WWM Ch! LO 4 A SLf[CLa A—l?¢ 4 AUULT ALA 2 ¢ CALIDA VA 4 (LLL
‘ e ° a e ‘ t
LL oi (LIAL OL 7 ht pi’ Ad O, 27 2 “LA A LALA CLAI OWL
¢ ‘
Z, 2 a Z

 

Memokanourt IZ
 

Document 2 Filed on 05/20/20 in TXSD Page 6 of 7
, e 6 e

 

 

 

 

 

 

 

 

Li fel 2. Y M4 ; A

L A ‘ o,
Mined “Fe LIE: SO Ma Mids
Lr LY aE lh
Sore ’ é

 

 

 
 

Case 3:20-cv-00170 Document 2 Filed on 05/20/20 in TXSD_ Page 7 of 7
LS

 

 

OVE

 

 

 

 

 

 

 

 

 
